IN THE SUPREME COURT

STATE OF NORTH DAKOTA



ORDER



1998 ND 98 

Supreme Court No. 980111







IN THE MATTER OF THE JUDICIAL

VACANCY IN DISTRICT JUDGESHIP

NO. 5 IN THE CHAMBER AT BISMARCK,

NORTH DAKOTA, SOUTH CENTRAL JUDICIAL

DISTRICT





[¶1]	On April 13, 1998, the Supreme Court received notification from the Honorable Dennis A. Schneider, Judge of the District Court with chambers in Bismarck, South Central Judicial District, that he would not seek  reelection when his term expired at the end of this year.  Under Section 27-

05-02.1(4), N.D.C.C., a judicial vacancy was created by the notice.

[¶2]	Under Section 27-05-02.1, N.D.C.C., the Court is required to determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration.  This Court may, consistent with that determination, order the vacancy be filled, the vacant office be abolished, with or without transfer of a district judgeship, or transfer the vacant office to a judicial district in which an additional judge is necessary for effective judicial administration. 

[¶3]	The state currently has 44 district judgeships, which includes the judgeship in the Northwest Judicial District which this Court abolished effective at the end of this year.  There are currently eight district judgeship positions in the South Central District and 1.48 full-time equivalent judicial referee positions.  The weighted caseload study completed by the National Center for State Courts indicates an allocation of 9.40 judicial positions, which includes judicial referee positions, for the South Central Judicial District.  Under Section 27-05-01(2), N.D.C.C., the Supreme Court is required to reduce the number of district judges to 42 before January 2, 2001.  

[¶4]	In March, the Court had occasion to receive and review testimony on judicial service needs, population and caseload trends, and other criteria identified in Administrative Rule 7.2, Section 4, regarding the South Central Judicial District.  See 
In the Matter of  the Judicial Vacancy in District Judgeship Number 3 in the Chamber at Mandan
, 1998 ND 58, 574 NW2d 593.  We took judicial notice of the information contained in this file and a hearing was not conducted in Bismarck concerning the vacancy in Judgeship No. 5.  A supplemental report regarding population per judge ratio was received from the District Court Administrator for the South Central Judicial District under Administrative Rule 7.2.

[¶5]	After notice, as required by Section 27-05-02.1(4), N.D.C.C., consultation with judges and attorneys of the South Central Judicial District concerning the disposition of the Bismarck vacancy took place in the Supreme Court courtroom on April 29, 1998.

[¶6]	This order is based upon consideration of all information received by this Court, the reduction of the number of judgeships required by statute, and the need for continued effective judicial services in the South Central Judicial District. 

[¶7]	When compared to other districts in the state,  and considering the weighted caseload study, the caseload per judge compels a conclusion that retention of Judgeship No. 5 is necessary within the intent of Section 27-05-02.1, N.D.C.C., notwithstanding the reduction in the number of judges required by Section 27-05-01(2), N.D.C.C.    

[¶8]	This Court vacated Judgeship No. 3, with chambers in Mandan, effective March 11, 1998, as a result of  the Honorable William F. Hodny’s notice of intention not to seek reelection and his subsequent resignation from office, reducing the number of judges in the South Central Judicial District from nine to eight.

[¶9]	Projections indicate the South Central Judicial District, particularly Bismarck and Mandan, will continue to grow in population and commercial enterprises, and the need for judicial services will increase rather than decrease.

[¶10]	The vacating of the judgeship and compelling the transfer of a judge from another district would require a sitting judge to transfer or face loss of his or her judicial position.  The intent of Section 27-05-02.1, N.D.C.C., is to reduce the number of judges by attrition without compelled transfer or termination of an active judgeship.  As of January 1, 1999, the number of judges will be 43, and the reduction to 42 judges is to be accomplished by January 1, 2001, leaving more than two years from this date to accomplish the necessary reduction by attrition without compelled transfer or termination of an active judgeship. 

[¶11]	
IT IS HEREBY ORDERED
, Judgeship No. 5 with chambers in Bismarck, South Central Judicial District, is retained and it be filled according to state law.

[¶12]	Dated at Bismarck, North Dakota, this 29th day of  April, 1998.



[¶13]		Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring

Herbert L. Meschke